                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Teresa Whitaker Carroll,         )
                                 )
                     Plaintiff,  )
                                 )
v.                               )                  Civil Action No. 5:17-cv-312-BHH
                                 )
Nancy A. Berryhill, Acting       )                                 ORDER
Commissioner of Social Security, )
                                 )
                     Defendant.  )
________________________________)

       On October 8, 2018, Plaintiff filed a motion for attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, seeking attorney’s fees in the amount

of $7,529.44, representing 38.5 attorney hours at the hourly rate of $195.57. On October

18, 2018, the parties filed a stipulation for an EAJA award, notifying the Court that the

parties have agreed to an award of $7,000.00 in attorney’s fees as compensation for all

legal services rendered on behalf of Plaintiff in this action.

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure
to act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as

amended by P.L. 99-80, § 2(c)(2)(B).

       After consideration, it is hereby

       ORDERED that Plaintiff’s motion (ECF No. 22) is withdrawn in accordance with the

parties’ stipulation, and the Court approves the parties’ agreement and awards Plaintiff

attorney’s fees pursuant to EAJA in the amount of $7,000.00. In accordance with the

parties’ stipulation, the Commissioner will determine whether Plaintiff has any outstanding

federal debt to be offset from the attorney’s fees, and if Plaintiff has no outstanding federal

debt, then the Commissioner will honor Plaintiff’s assignment of attorney’s fees to counsel

and make the check payable to Plaintiff’s counsel. However, if Plaintiff has outstanding

federal debt, then the Commissioner will make the check payable to Plaintiff directly and

deliver the check to the business address of Plaintiff’s counsel, and the amount of fees

payable to Plaintiff will be the balance of the stipulated attorney’s fees remaining after

subtracting the amount of Plaintiff’s outstanding federal debt. If Plaintiff’s outstanding

federal debt exceeds the stipulated amount of attorney’s fees, then the stipulated amount

will be used to offset that debt and no amount shall be paid to Plaintiff.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce H. Hendricks
                                                   United States District Judge

November 1, 2018
Charleston, South Carolina




                                              2
